Citation Nr: 0327459	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes, according to the provisions of 38 C.F.R. 
§ 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
was not competent to handle disbursement of VA funds.  

In December 1999, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  In March 2000, this matter 
was before the Board, at which time it was remanded to the RO 
for further development.  The case was recently returned to 
the Board for appellate review.  


REMAND

This appeal arises out of the veteran's disagreement with a 
determination by the RO that he was incompetent to handle 
disbursement of VA funds.  Essentially, the veteran maintains 
that he would like to handle his own finances, and he 
expresses dissatisfaction with his guardian.  Upon 
preliminary review of the claims file, the Board finds that 
further development is needed in this appeal, prior to 
proceeding with appellate disposition.

Initially, the Board notes that during the pendency of this 
appeal, on November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  The VCAA 
also codified VA's duty to assist in 38 U.S.C.A. § 5103A, and 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found, in 
part, at 38 C.F.R. § 3.159.  The United States Court of 
Appeals for Veterans Claims has interpreted the VCAA to 
require VA to inform a claimant of what type of evidence is 
needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, prior to the expiration of the one-
year time period set forth in 38 U.S.C.A. § 5103(b)(1).  

A review of the present case reveals that the RO has not 
provided the veteran with notice of the VCAA.  As such, the 
RO should ensure that such notice is provided, which complies 
with the Federal Circuit's recent decision in PVA.  

In addition to the foregoing, in the March 2000 remand, the 
Board specifically requested that the RO obtain a copy of any 
Social Security Administration (SSA) decision denying or 
granting benefits to the veteran, including all documents or 
evidentiary material used by SSA in making such a 
determination.  The record reflects that the RO sent SSA 
letters in November 2000 and May 2001 requesting such 
information, but a response to those letters was never 
received, including a negative response.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).  According to the VCAA, whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records should continue 
until the records are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A (b)(3).  As such, the RO should follow-up on the 
requests to SSA, and determine whether any SSA records for 
the veteran exist.  If the RO is unable to obtain any records 
from SSA, the file should reflect the actions taken to obtain 
such records, and the reason why records could not be 
obtained.  

Moreover, in light of the time that has lapsed since the last 
requests for VA medical records in this appeal, the RO should 
ensure that all updated copies of VA treatment records are 
contained in the claims file.  Specifically, aside from 
examination reports, the most recent VA outpatient treatment 
records in the file are dated in May 2000.  Those records are 
from the VA medical center in Tampa, which is identified as a 
division of OPC Orlando.  As such, the RO should obtain any 
updated treatment records for the veteran from this location.  

Finally, the Board notes that in September 2002 VA 
examination report for mental disorders, the examiner 
indicated that he agreed "at this time that independent fund 
handling would not be in the [veteran's] best interest."  
However, the examiner recommended a reevaluation of the 
veteran's capacity to handle his own funds once his 
relationship problems or divorce was settled.  The examiner 
stated that the veteran appeared to have more insight than he 
had expected after reading a VA field examination report.  In 
light of the findings by the examiner, the Board finds that 
the veteran should be scheduled for another VA examination to 
ascertain whether his condition has improved.

Therefore, in light of the foregoing, this matter is hereby 
REMANDED to the RO for the following:

1.  The RO should review the record and 
ensure that all notification and 
development actions are completed as 
required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2002); 
Paralyzed Veterans of America. v. 
Principi, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Any 
notice to the veteran should specifically 
inform him of what type of evidence is 
needed to substantiate his claim for 
competency, as set forth in 38 C.F.R. 
§ 3.353.  The RO should also conduct any 
additional development of this case that 
is deemed necessary, including but not 
limited to the following.

2.  The RO should again contact the SSA, 
and request a copy of any decision 
granting or denying the veteran 
disability benefits.  The RO should also 
request copies of all documents or 
evidence that was used in considering the 
veteran's claim for SSA disability 
benefits, including any reports of 
examination or treatment.  All such 
records should be associated with the 
claims file.  Efforts to obtain those 
records should continue until the records 
are obtained, unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If SSA records 
are not obtained, the reason for such 
should be clearly documented in the 
claims file.

3.  The RO should request copies of all 
recent VA outpatient treatment records 
for the veteran, including records dated 
from May 2000 to the present from the VA 
medical centers in Tampa and Orlando, 
Florida.  

4.  The RO should schedule the veteran 
for a VA examination to determine 
competency.  The claims file and a copy 
of this remand should be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate in 
the examination report that he or she has 
reviewed the claims file.  The examiner 
should conduct a thorough examination of 
the veteran (including any necessary 
tests) for purposes of determining his 
competency.  The examiner is requested to 
render an opinion as to whether the 
veteran has the mental capacity to 
contract or manage his affairs, including 
the disbursement of funds without 
limitation.  A complete rationale for all 
opinions and conclusions reached should 
be provided.

5.   After all required notification and 
development has been completed, the RO 
should again review the issue of whether 
the veteran is competent for VA purposes, 
according to 38 C.F.R. § 3.353, on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


